May 04, 2007


Mr. Clarkson F. Brown
Assistant Criminal District Attorney
Bexar County Criminal District Attorney's Office
300 Dolorosa, Ste. 4049
San Antonio, TX 78205-3030

Mr. Mark A. Sanchez
Gale Wilson & Sanchez
115 E. Travis, Suite 618
San Antonio, TX 78205

Mr.  Robert W. Wilson
Gale Wilson & Sanchez
115 East Travis, Suite 618
San Antonio, TX 78205
Mr. Thomas W. Gendry
Gendry & Sprague
645 Lockhill-Selma
San Antonio, TX 78216



Honorable Karen H. Pozza
Judge, Bexar County Courthouse
100 Dolorosa, 4th Floor
San Antonio, TX 78205

RE:   Case Number:  05-0613
      Court of Appeals Number:  04-05-00297-CV
      Trial Court Number:  2002-CI-00450

Style:      IN RE  BEXAR COUNTY CRIMINAL DISTRICT ATTORNEY'S OFFICE

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinions  in
the above-referenced cause.  (Justice Green not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Dan Crutchfield    |
|   |Ms. Margaret G.        |
|   |Montemayor             |